EXHIBIT 99.2 Shareholder Letter: Third Quarter 2010 Results Dear Investors, Cytori’s recent progress has been defined by the following accomplishments: · Grew system installed-base in Europe, Asia and U.S., bringing cumulative revenue-generating units worldwide to 135; · Shipped 221 consumables, including 162 consumable re-orders during the third quarter; · Expanded European Celution® regulatory approval, which includes breast reconstruction and other medical indications such as the treatment of Crohn’s fistulas; · Received approval for and launched PureGraft™ into the U.S. andEuropean plastic and reconstructive surgery markets; · Filed the protocol and identified initial sites for ADVANCE, the Company’s pivotal European heart attack trial, with enrollment anticipated to begin in the first quarter of 2011; · Prepared Celution® pre-IDE applications, which will be submitted to FDA to initiate a U.S. soft tissue defect repair trial; and · Capitalized the Company through 2012 from a public offering, raising $19.3 million in net proceeds. Outlook Cytori continues to expand the number of Celution® and StemSource® products in the field while simultaneously investing in growing system sales, consumable usage, and broadening the market. With the recently expanded CE Mark approval, European sales activities will be increasingly focused on hospitals, where the new medical indications that the Celution® System received will facilitate market penetration. To illustrate this point, we recently received a written notice that the Tuscan regional government will fund the Celution® System and consumables on a limited basis to Careggi University Hospital, its lead cancer hospital in Florence, Italy. The grant will be limited to breast cancer reconstruction. Furthermore, sales growth should be helped by the release of complete results from RESTORE 2. This data will also facilitate the expansion of breast reconstruction reimbursement efforts in Europe. In addition, the recently CE-Mark approved PureGraft™ will be marketed as a broad based fat grafting product to the private pay plastic surgery market, sold both through direct channels and distributors. PureGraft™ users then provide an enhanced base of potential customers for the premium Celution® System. The Asia Pacific commercial activities will continue to focus on a mix of research and cosmetic surgery sales, while looking to grow into at least one new region early next year. The U.S. sales activities will focus on penetrating the U.S. private pay autologous fat grafting market with PureGraft™, continuing StemSource® System sales for research and banking. To extend our platform into additional medical markets and regions, we are preparing to initiate our European heart attack pivotal trial and we will submit IDE applications for repair of soft tissue defects in the U.S. We intend to begin enrolling patients in one of the proposed U.S. studies in 2011. Product Sales For the first nine months, we had shipments of 955 consumables compared to 868 in the first nine months of 2009. The cumulative number of revenue generating units has increased 59% over this time period from 85 to 135. This contributed to $5.9 million in product sales year to date, already surpassing our $5.8 million full year 2009 product revenue. In the third quarter, we had orders for 221 consumables, of which 162 were re-orders and eleven system sales worldwide, which contributed to $1.5 million in product sales. 9-Mo 2010 9-Mo 2009 Q3 2010 Q3 2009 Revenue Generating Systems (cumulative) 85 85 Consumables Shipped Consumable Re-Orders % Reorders of Total Shipped 76
